United States Court of Appeals,

                                    Eleventh Circuit.

                                      No. 94-2485.

               UNITED STATES of America, Plaintiff-Appellee,

                                           v.

   Rodrigo MEJIA, Romero Eduardo Grau, Defendants-Appellants.

                                      July 9, 1996.

Appeals from the United States District Court for the Middle
District of Florida. (No. 93-43-CR-FTM-17), Lee P. Gagliardi,
Judge.

Before HATCHETT and BARKETT, Circuit Judges, and OAKES*, Senior
Circuit Judge.

       BARKETT, Circuit Judge:

       Rodrigo       Mejia   appeals     his    convictions    for    possession     of

cocaine with intent to distribute and conspiracy to possess cocaine

with       intent    to   distribute.      Romero    Eduardo     Grau     appeals   his

convictions for possession of cocaine with intent to distribute,

conspiracy          to    possess    cocaine     with   intent       to   distribute,

importation of cocaine and conspiracy to import cocaine.

       Grau argues that the district court erred in denying his

motion for mistrial in which he argued that the government provided

incorrect information regarding the prior criminal activity of its

key witness against him.              We find Grau's argument to be without

merit and affirm his convictions without further discussion.                        See

11th Cir. Rule 36-1.            Mejia argues on appeal that the evidence

presented was insufficient for a reasonable jury to find beyond a

reasonable doubt that he knowingly possessed cocaine with the

       *
      Honorable James L. Oakes, Senior U.S. Circuit Judge for the
Second Circuit, sitting by designation.
intent to distribute it or that he knowingly and voluntarily

participated in a cocaine conspiracy. We agree and reverse Mejia's

convictions.

     Upon review of the record, we find that, although the evidence

presented to the jury showed that Mejia drove a car containing

cocaine hidden under the back seat, it failed to show that he knew

the cocaine was there or otherwise knowingly possessed the cocaine.

In addition, although the evidence showed that Mejia associated

with another individual, Victor Yepes, who was involved in a

conspiracy to possess cocaine with intent to distribute, it failed

to show that Mejia knew the goal of the conspiracy or that he

voluntarily joined it.

     The evidence presented to the jury indicated that Yepes

intended to purchase fifty kilograms of cocaine from undercover DEA

agents posing as drug smugglers in Fort Myers, Florida. When Yepes

drove from Miami to Fort Myers, Mejia was a passenger in the car.

Upon arrival, Yepes drove to a Wendy's restaurant, got out of the

car, went inside and met with the undercover agents.     Mejia, who

remained in the car, was not present for these discussions.    Some

time later, Yepes returned to the car and Mejia and Yepes followed

the agents to a warehouse.     Mejia remained in the car while Yepes

went into the warehouse and gave the undercover agents $47,000.

     The agents had concealed about 20 kilograms of cocaine under

the back seat of a car that was located in the warehouse.        The

agents drove the car containing the cocaine back to Miami, and

Yepes and Mejia followed.      At an Amoco station near Miami, the

agents got out of their car.    Mejia asked the agents for the keys
to their car, but did not suggest he had any knowledge that the car

contained cocaine. After an agent gave Mejia the keys, Mejia drove

to an apartment where he parked the car, got out, and went inside.

After Mejia returned to the car and started to drive away, DEA

agents arrested him.        Mejia told the agents that he was to receive

$5,000 to "unload the car," but did not refer in any way to cocaine

or other narcotics.

       Viewing the evidence in the light most favorable to the

government, we review the sufficiency of the evidence de novo to

determine whether, based on the evidence presented, a reasonable

jury could have concluded beyond a reasonable doubt that Mejia was

guilty of the crimes charged.        United States v. Lopez-Ramirez, 68

F.3d 438, 440 (11th Cir.1995).             To sustain a conviction for

possession of cocaine with intent to distribute, the government

must prove beyond a reasonable doubt that the defendant knowingly

possessed the cocaine and that he intended to distribute it.             Id.

To prove conspiracy to possess cocaine with intent to distribute,

the   government     must    establish   three   elements:     (1)    that   a

conspiracy to possess cocaine existed; (2) that the defendant knew

of the goal of the conspiracy;           and (3) that the defendant, with

knowledge, voluntarily joined it. Id.; United States v. Guerrero,

935 F.2d 189, 192 (11th Cir.1991).         Where the government's case is

circumstantial, "reasonable inferences, and not mere speculation,

must support the jury's verdict."          Id.

        In   light    of    these   standards,    we   find   the    evidence

insufficient to prove that Mejia knowingly possessed cocaine.            The

government presented no evidence that Mejia saw or touched the
cocaine.        Though there was evidence that Mejia asked for the keys

to the agents' car containing the hidden cocaine and drove it to an

apartment, "all of the circuits, including this one, require

something more than mere presence in [a car in which drugs are

hidden] to sustain a [drug possession] conviction."               United States

v. Stanley, 24 F.3d 1314, 1320 (11th Cir.1994).                 The only other

evidence from which the jury arguably could have inferred that

Mejia possessed cocaine was his post-arrest statement that he was

to be paid $5,000 to "unload the car."              But Mejia did not mention

cocaine.        Though a jury could infer from Mejia's statement that he

knew       he   carried   an   illicit    cargo,   the   government   offered   no

reliable evidence 1 from which a jury could infer that the illicit

cargo was cocaine or any other illegal narcotic. Because there was

no reliable evidence that Mejia knew the car contained cocaine,

evidence showing that he took the keys and drove the car is

insufficient        to    prove    that   he   knowingly    possessed   cocaine.

Accordingly, Mejia's cocaine possession conviction was not proved

beyond a reasonable doubt.

           We likewise find the evidence insufficient to prove that

Mejia knew of the goal of the conspiracy and, with such knowledge,

voluntarily joined it.            The goal of this conspiracy was to possess

       1
      Agent Gonzalez did testify at trial that Mejia had said in
his post-arrest statement that he was to be paid to "unload the
cocaine". However, Agent Gonzalez earlier had testified that
Mejia had not mentioned drugs. Agent Gonzalez also admitted that
his trial testimony was based solely on Agent Isom's report, yet
Agent Isom himself directly testified that Mejia had not said
anything about drugs, but had said only that he was to be paid to
"unload the car" without mentioning that the car contained
cocaine or any other narcotic. Thus, Agent Gonzalez's statement
under the circumstances is not sufficient evidence to be the sole
support of the charges against Mejia in this case.
cocaine with intent to distribute.            Yet the government offered no

evidence from which a reasonable jury could conclude beyond a

reasonable doubt that Mejia knew of this goal.                       As with the

possession count, evidence that Mejia asked for the keys to the car

containing the hidden cocaine, drove the car, and, after arrest,

said that he was to be paid to "unload the car," failed to prove

that   Mejia    knew   the   conspiracy's     goal    was    the   possession   of

cocaine.     There also was evidence that Mejia rode with Yepes from

Miami to Fort Myers and back.            But the government presented no

evidence that Mejia was involved in or present for any negotiations

for the purchase of cocaine, all of which were conducted solely by

Yepes.       Mejia's   association     with   Yepes    is    not   sufficient   to

establish participation in a conspiracy to possess cocaine with

intent to distribute.        See Lopez-Ramirez, 68 F.3d at 441.               Thus,

although the evidence places Mejia "in a climate of activity" that

suggests something illegal, it is insufficient to show that Mejia

knew that the goal of this conspiracy was possession of cocaine and

that, with such knowledge, he voluntarily joined that conspiracy.

See U.S. v. Rosas-Fuentes, 970 F.2d 1379, 1382 (5th Cir.1992).

Accordingly,       Mejia's   cocaine     conspiracy     conviction      also     is

unsupported by the evidence.

       For   the    foregoing   reason,       we   reverse     and   vacate     the

convictions of Rodrigo Mejia.          We affirm the convictions of Romero

Eduardo Grau.

       AFFIRMED in part;      REVERSED and VACATED in part.